UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5090


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO J. SIMMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:11-cr-00347-DCN-2)


Submitted:   March 27, 2012                   Decided:   May 10, 2012


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron   J.  Blazer,  Assistant  Federal   Public  Defender,
Charleston, South Carolina, for Appellant.     Sean Kittrell,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio       J.    Simmons        pleaded      guilty,       without     a    plea

agreement,       to   one      count      of   possession        of   a     firearm       by    a

convicted     felon       in      violation         of     18   U.S.C.          §§ 922(g)(1),

924(a)(2)    (2006).           The     district       court     sentenced         Simmons       to

eighty-four       months       in    prison         followed     by    three       years       of

supervised release.            On appeal, Simmons’ counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

she states that she can find no meritorious issues for appeal.

Counsel seeks our review of the district court’s compliance with

Fed. R. Crim. P. 11 and the reasonableness of Simmons’ sentence.

Finding no reversible error on either of those fronts, or other

meritorious       issue     elsewhere          in    the    record,        we    affirm     the

district court’s judgment.

            This Court requires that counsel inform Simmons, in

writing,    of    the   right        to   petition       the    Supreme     Court     of       the

United States for further review.                        If Simmons requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this Court for

leave to withdraw from representation.                          Counsel’s motion must

state that a copy thereof was served on Simmons.

            We dispense with oral argument because the facts and

legal   contentions         are     adequately        presented       in    the    materials



                                               2
before   the   Court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3